 1                       IN THE UNITED STATES DISTRICT COURT
 2
                               FOR THE DISTRICT OF ALASKA
 3
 4
     UNITED STATES OF AMERICA,
 5
                          Plaintiff,              Case No. 3:20-mj-00214-MMS
 6
            v.                                           3:20-mj-00585-MMS
 7
     MIGUEL MORENO-CORTEZ,
 8
          Defendant.
 9
10
                       AFFIDAVIT IN SUPPORT OF COMPLAINT
11
12         I, David Chaffin, having been duly sworn, state as follows:

13                  INTRODUCTION AND AGENT BACKGROUND
14
           1.     I am employed as an Alaska State Trooper currently assigned as a Task Force
15
16 Officer [TFO], Immigration and Customs Enforcement [ICE], Homeland Security
17 Investigations [HSI], currently assigned to the Anchorage, Alaska Office of the Resident
18
   Agent in Charge. My duties and responsibilities include executing and serving federal
19
20 warrants, subpoenas, and other official orders; making warrantless arrests, and
21 investigating violations of federal law. I have been employed as an Alaska State Trooper
22
   since 2009, and I have been designated as a Task Force Officer with HSI under 19 U.S.C.
23
24 § 1401 since August of 2020.
25         2.     I received basic law enforcement training at the Alaska Department of Public
26
     Safety Training Academy in 2009, and have since received regular ongoing training in law
27
28 enforcement and criminal investigation through the Alaska Department of Public Safety


                                           Page 1 of 7

            Case 3:20-mj-00585-MMS Document 1-1 Filed 12/11/20 Page 1 of 10
 1 and through the Federal Law Enforcement Training Center in Glynco, GA. I have also
 2
     attended a Homeland Security Investigations basic Task Force Officer Training.
 3
            3.     I am a law enforcement officer as defined in 18 U.S.C. § 2510(7). As a Task
 4
 5 Force Officer I am also a law enforcement officer within the meaning of 19 U.S.C. §
 6
     1589(a), and am empowered to serve any warrant issued under the authority of the United
 7
     States. I am further empowered to conduct investigations, and make arrests for offenses
 8
 9 enumerated in 18 U.S.C. § 554 and other federal offenses.
10
            4.     In my present assignment, my day to day duties involve the investigation of
11
     customs matters primarily related to drug trafficking, firearms and money laundering
12
13 offenses. I have been involved in numerous criminal investigations either as a participating
14
     investigator or as the case agent.
15
                                      CURRENT INVESTIGATION
16
17          5.      On April 16, 2020, elements of the Mexican police and Customs were
18
     conducting routine checkpoint operations when a tractor-trailer was randomly selected for
19
     secondary inspection. The law enforcement officials then sent the vehicle to be scanned by
20
21 a mobile scanning machine. During the scan, the officials noticed an anomaly that
22
     ultimately led to the search of the trailer. Inside the trailer, the officials located two
23
     refrigeration units bolted to pallets. The Mexican officials removed the pallets and searched
24
25 the refrigeration units where they located twenty-four firearms, ammunition, firearms
26
     magazines and ballistic vests.
27
28


                                              Page 2 of 7

            Case 3:20-mj-00585-MMS Document 1-1 Filed 12/11/20 Page 2 of 10
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         6.    On May 26, 2020, ATF Special Agent Chase Bynog conducted a telephonic
13 interview of Andrew Lee KROESING, DOB 12/23/1987. Based on firearm traces,
14
   KROESING was the original purchaser of a Morrissy Inc., Model AAM-74, 5.45 Caliber,
15
16 rifle bearing serial number AA5-000773. That firearm was recovered in Mexico on April
17 16, 2020. KROESING who purchased the firearm on 11/29/2018 from FFL Arctic Ammo
18
   and Reloading Supplies LLC in Wasilla, Alaska stated he sold the firearm in Alaska on
19
20 April 13, 2019 to an individual he identified as Miguel LNU (last name unknown), a white
21 male, in his early 20’s, who provided a telephone number of 907-854-7116. KROESING
22
   stated that telephone number 907-854-7116 was utilized by Miguel LNU to set up the
23
24 purchase of the firearm.
25         7.      In August 2020, S/A Bynog conducted an interview regarding the results of
26
     the trace of another firearm seized in Mexico on April 16, 2020. A MOLOT (Vyatskie
27
28 Polyany Machine Building Plant), Model VEPR, 12 gauge, shotgun bearing serial number


                                           Page 3 of 7

           Case 3:20-mj-00585-MMS Document 1-1 Filed 12/11/20 Page 3 of 10
 1                       IN THE UNITED STATES DISTRICT COURT
 2
                               FOR THE DISTRICT OF ALASKA
 3
 4
     UNITED STATES OF AMERICA,
 5
                          Plaintiff,              Case No. 3:20-mj-00214-MMS
 6
            v.                                           3:20-mj-00585-MMS
 7
     MIGUEL MORENO-CORTEZ,
 8
          Defendant.
 9
10
                       AFFIDAVIT IN SUPPORT OF COMPLAINT
11
12         I, David Chaffin, having been duly sworn, state as follows:

13                  INTRODUCTION AND AGENT BACKGROUND
14
           1.     I am employed as an Alaska State Trooper currently assigned as a Task Force
15
16 Officer [TFO], Immigration and Customs Enforcement [ICE], Homeland Security
17 Investigations [HSI], currently assigned to the Anchorage, Alaska Office of the Resident
18
   Agent in Charge. My duties and responsibilities include executing and serving federal
19
20 warrants, subpoenas, and other official orders; making warrantless arrests, and
21 investigating violations of federal law. I have been employed as an Alaska State Trooper
22
   since 2009, and I have been designated as a Task Force Officer with HSI under 19 U.S.C.
23
24 § 1401 since August of 2020.
25         2.     I received basic law enforcement training at the Alaska Department of Public
26
     Safety Training Academy in 2009, and have since received regular ongoing training in law
27
28 enforcement and criminal investigation through the Alaska Department of Public Safety


                                           Page 1 of 7

            Case 3:20-mj-00585-MMS Document 1-1 Filed 12/11/20 Page 4 of 10
 1 and through the Federal Law Enforcement Training Center in Glynco, GA. I have also
 2
     attended a Homeland Security Investigations basic Task Force Officer Training.
 3
            3.     I am a law enforcement officer as defined in 18 U.S.C. § 2510(7). As a Task
 4
 5 Force Officer I am also a law enforcement officer within the meaning of 19 U.S.C. §
 6
     1589(a), and am empowered to serve any warrant issued under the authority of the United
 7
     States. I am further empowered to conduct investigations, and make arrests for offenses
 8
 9 enumerated in 18 U.S.C. § 554 and other federal offenses.
10
            4.     In my present assignment, my day to day duties involve the investigation of
11
     customs matters primarily related to drug trafficking, firearms and money laundering
12
13 offenses. I have been involved in numerous criminal investigations either as a participating
14
     investigator or as the case agent.
15
                                      CURRENT INVESTIGATION
16
17          5.      On April 16, 2020, elements of the Mexican police and Customs were
18
     conducting routine checkpoint operations when a tractor-trailer was randomly selected for
19
     secondary inspection. The law enforcement officials then sent the vehicle to be scanned by
20
21 a mobile scanning machine. During the scan, the officials noticed an anomaly that
22
     ultimately led to the search of the trailer. Inside the trailer, the officials located two
23
     refrigeration units bolted to pallets. The Mexican officials removed the pallets and searched
24
25 the refrigeration units where they located twenty-four firearms, ammunition, firearms
26
     magazines and ballistic vests.
27
28


                                              Page 2 of 7

            Case 3:20-mj-00585-MMS Document 1-1 Filed 12/11/20 Page 5 of 10
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         6.    On May 26, 2020, ATF Special Agent Chase Bynog conducted a telephonic
13 interview of Andrew Lee KROESING, DOB 12/23/1987. Based on firearm traces,
14
   KROESING was the original purchaser of a Morrissy Inc., Model AAM-74, 5.45 Caliber,
15
16 rifle bearing serial number AA5-000773. That firearm was recovered in Mexico on April
17 16, 2020. KROESING who purchased the firearm on 11/29/2018 from FFL Arctic Ammo
18
   and Reloading Supplies LLC in Wasilla, Alaska stated he sold the firearm in Alaska on
19
20 April 13, 2019 to an individual he identified as Miguel LNU (last name unknown), a white
21 male, in his early 20’s, who provided a telephone number of 907-854-7116. KROESING
22
   stated that telephone number 907-854-7116 was utilized by Miguel LNU to set up the
23
24 purchase of the firearm.
25         7.      In August 2020, S/A Bynog conducted an interview regarding the results of
26
     the trace of another firearm seized in Mexico on April 16, 2020. A MOLOT (Vyatskie
27
28 Polyany Machine Building Plant), Model VEPR, 12 gauge, shotgun bearing serial number


                                           Page 3 of 7

           Case 3:20-mj-00585-MMS Document 1-1 Filed 12/11/20 Page 6 of 10
 1 15VAT4445 was traced to original purchaser Jason Jack Lind, DOB: 08/10/1978. LIND
 2
     stated he sold the firearm on the, “Alaska’s List” website in Alaska on May 5, 2019 to a
 3
     young Hispanic male and provided a bill of sale. On the bill of sale, the purchaser of the
 4
 5 firearm is listed as Miguel A. MORENO-CORTEZ with an address of 10813 Neocola Cir
 6
     Eagle River, AK 99577, telephone number 907-854-7116. Examination of public and non-
 7
     public records confirmed MIGUEL LNU and Miguel A. MORENO-CORTEZ were in fact
 8
 9 the same individual.
10
11
12
13
14
15
16
17
18
19
20
21         8.     On June 18, 2020, Mexican law enforcement officials intercepted four
22
     refrigeration units concealing 54 firearms and thousands of rounds of ammunition at a
23
     warehouse in Reynosa, Mexico. Through phone and social media analysis, it is believed
24
25 that the drug-trafficking organization (DTO) Autodefensas de Michoacán Cartel, was the
26
     intended recipient for not only the April 16, 2020 firearm and ammunition shipment but
27
     also the shipment seized on June 18, 2020.
28


                                            Page 4 of 7

            Case 3:20-mj-00585-MMS Document 1-1 Filed 12/11/20 Page 7 of 10
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         9.     Cell phone data analysis revealed that approximately one month before the
12
     April 16, 2020 firearm seizure, MORENO-CORTEZ made multiple calls to/from an
13
     individual identified as Jesus Medina ESPINOZA, DOB: August 22, 1982. Based on post
14
15 arrest interviews of several straw purchasers responsible for the majority of the firearms
16
     seized on June 18, 2020, ESPINOZA was identified as the person responsible for
17
     organizing the purchase and shipment of firearms to Mexico from the united States on June
18
19 18, 2020.
20
           10.    This intelligence links not only the two firearm seizures together, but also
21
     links both seizures to an international network of weapons and ammunition smugglers.
22
23 The phone records show that MORENO-CORTEZ, who purchased firearms for shipment
24
     originating out of Alaska, is also in communication with individuals arranging the firearm
25
     shipment out of Roma, TX. The coordinated activity in these disparate states shows the
26
27 extensive reach and the capabilities of this network.
28


                                            Page 5 of 7

            Case 3:20-mj-00585-MMS Document 1-1 Filed 12/11/20 Page 8 of 10
 1          11.    Analysis of MORENO-CORTEZ’ ICloud account delivered pursuant to an
 2
     October 2, 2020 search warrant revealed he saved photos/video of multiple firearms on his
 3
     account. Several photos and one video analyzed show a firearm clearly identifiable as a
 4
 5 Norinco, model Mak 90 Sporter, 7.62 x 39 mm caliber rifle bearing serial number 9403139.
 6
     That firearm on MORENO-CORTEZ’ ICloud account was part of the firearm/ammunition
 7
     shipment recovered in Mexico on April 16, 2020.
 8
 9          12.    Additionally, analysis of ICloud account information revealed several audio
10
     chats. The audio chats were in Spanish and the calls were interpreted by Special Agent Ty
11
     Bishop and Detective Ramon Dojaque, who are familiar with Spanish. Detective Ramon
12
13 Dojaque is well-versed in the slang terms that appeared within the calls.
14
            13.    In summary, during an audio chat between MORENO-Cortez and a Mexican
15
     male listed as “Chopo” calling from Mexican phone number 52 14531166938; “Chopo”
16
17 explains in part that El Morro (the Boy) and workers in McAllen were responsible for
18
     receiving and sending everything. “Chopo” further explains that El Morro was killed and
19
     how El Morro still may have all the “little toys” inside and who knows what happened to
20
21 all of them. Agents believe that “little toys” refers to firearms.
22
            14.    In summary, during another audio chat between MORENO-Cortez and a
23
     Mexican male listed as “Ramon” with Mexican phone number 52 14531396490; “Ramon”
24
25 says that when they arrive to let him know how much MORENO-Cortez wants for them
26
     and he will make the offer. “Ramon” goes on to explain that they need things to calm
27
     down, because in Los Reyes somebody went into “Ponchito’s” area and it looks like it was
28
     Los Viagras. “Ramon” also states that people are saying they (Los Viagras) assisted La
                                             Page 6 of 7

            Case 3:20-mj-00585-MMS Document 1-1 Filed 12/11/20 Page 9 of 10
 1 Nueva. “Ramon” continues to say that Los Nueva united with Los Viagras and it is a mess.
 2
     “Ramon” continues that he doesn’t know what is going to happen, but he doesn’t care, he
 3
     is not going to protect the old man, son of a bitch, they can take him away. SA Bishop and
 4
 5 Detective Dojaque noted that Los Reyes is a town in Michoacán and Los Viagras is a
 6
     Mexican cartel operating in Michoacán.     SA Bishop and Detective Dojaque also believe
 7
     that La Nueva is a reference to the drug Cartel de Jalisco Nueva Generación (CJNG.)
 8
 9          15.    Your affiant believes that probable cause exists that the MORENO-
10
     CORTEZ, knowing that the firearms were intended for exportation to Mexico, did conspire
11
     with others to buy and/or facilitate the the transportation of the Morrissy Inc., Model AAM-
12
13 74, 5.45 Caliber, rifle bearing serial number AA5-000773, the MOLOT (Vyatskie Polyany
14
     Machine Building Plant), Model VEPR, 12 gauge, shotgun bearing serial number
15
     15VAT4445, and the Norinco, model Mak 90 Sporter, 7.62 x 39 mm caliber rifle bearing
16
17 serial number 9403139 to Mexico contrary to 18 USC §§ 554, 371.
18
19
20                                                    David Chaffin, Affiant
                                                      Task Force Officer
21
                                                      Homeland Security Investigations
22
23
   Sworn telephonically and signed digitally in
24 Anchorage, Alaska this 9th day of December 2020.
25
26
27
     UNITED STATES DISTRICT COURT MAGISTRATE JUDGE
28
     DISTRICT OF ALASKA

                                             Page 7 of 7

            Case 3:20-mj-00585-MMS Document 1-1 Filed 12/11/20 Page 10 of 10
